By Judge Robert P. Doherty, Jr.
While driving a car loaned to her by Jachimski, Dowdy, who was running an errand for her employer, Heilig-Myers, Inc., was involved in a collision with a car driven by Tillery. Jachimski sued both Tillery and Heilig-Myers, Inc., to recoveiy for property damage done to his vehicle. Tillery filed a Third Party Motion for Judgment against Dowdy alleging that she negligently caused the accident, and that if Tillery were liable to Jachimski, then Dowdy should be liable to Tillery for that same amount. Jury verdicts were rendered against both Tillery and Heilig-Myers, Inc., and in favor of Jachimski. Also a verdict was rendered against Dowdy and in favor of Tillery. Dowdy has now filed a personal injury action arising out of the same auto accident against Tillery. Tillery contends that summary judgment based on collateral estoppel should be granted to him. The Court agrees with Tillery’s arguments.
Collateral estoppel is the doctrine that prevents parties to a lawsuit from trying the same issue more than once. If the parties, issues, and facts are the same as in the first action, if both sides are bound by the verdict and would have been even if the opposite result had been reached, and if final judgment was rendered in that first action, then collateral estoppel applies and the matter will not be re-litigated. See Angstadt v. Atlantic Mut. Ins. Co., 249 Va. 61, 64 (1995).
*207The Court finds that this case involves the identical facts, issues and parties regarding negligence as did the original property damage suit; that the factual issues previously litigated were essential to the final judgment rendered against Dowdy; and that mutuality existed between the parties as Tillery would have been bound had the litigation in the prior action reached the opposite result. Accordingly, Tillery’s Motion for Summary Judgment based upon collateral estoppel is granted.